DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.


Response to Arguments
First, Applicant’s amendment to the claims overcomes the rejection based on new matter, as discussed Final Rejection (04/06/2022; pp. 2-4).  The rejection is withdrawn.
Second, Applicant argues that the term “true representation” is defined in the instant specification.  See, e.g., Remarks at 26 (citing [0071] of the instant specification).  
Applicant’s argument has been fully considered but it is not persuasive.
Contrary to Applicant’s argument, the term “true representation” is not defined in the instant specification.  The relevant portion of the instant specification is reproduced below (emphases added):

[0071] In addition to the predicted metabolic state, the digital twin module 450 may implement one or more metabolic models to generate a true representation of a patient's metabolic state (herein referred to as a "true metabolic state") based on the biological data 410 recorded for a period of time. In comparison to the metabolic models used to generate a prediction of a patient's metabolic model, the metabolic models implemented by the digital twin module 4350 to determine the true metabolic state of the patient are trained to process aspects of biological data 410 (e.g., wearable sensor data and lab test data) into an affect the patient's metabolic state. For such implementations, at the conclusion of a time period, a metabolic model may be trained to analyze biological data 410 recorded by wearable sensors during the time period and determined based on lab tests from the time period to determine a true metabolic state for the patient that reflects the actual biological conditions experienced by a patient (e.g., their HbA1c levels, or BMI) during the time period. Accordingly, given biological data 410 as an input, the metabolic model is further trained to output a patient's actual biological response (e.g., a measured insulin sensitivity or change in glucose in response to consuming a food or taking a medication).

Note that what is defined is the term “true metabolic state,” not the term at issue.  The term at issue—“true representation”—remains undefined even though the instant specification discloses that “the digital twin module 4350 to determine the true metabolic state [i.e., true representation] of the patient” and “a metabolic model may be trained to analyze biological data 410 recorded by wearable sensors during the time period and determined based on lab tests from the time period to determine a true metabolic state [i.e., true representation] for the patient that reflects the actual biological conditions experienced by a patient.” 
	Third, Applicant does not respond to the enablement rejection concerning the issue of similarity thresholds, as discussed in Final Rejection (04/06/2022; pp. 4-5).  The rejection is maintained, as discussed below.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement.  Claim 1-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: the state of the prior art, the breadth of the claims, the level of one of ordinary skill, the amount of direction provided by the inventor, the level of predictability in the art, the nature of the invention, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1, 15 and 23 recite, inter alia, “… a level of similarity … satisfying a threshold level of similarity …”
The relevant portions of the instant specification are reproduced above.
The breadth of the claims is not commensurate with the written description which does not provide adequate disclosure, direction, and guidance to those with ordinary skill in the art to make and use the invention without undue experimentation.  In view of the state of the prior art and the lack of guidance in the specification regarding “level of similarity, “threshold level of similarity,” or “satisfying a threshold level of similarity,” and, most critically, how “discrepancies identified from the comparison represent a level of similarity,” one skilled in the art would not be able to make and use the invention as currently claimed without further undue experimentation.  
The specification does not disclose or provide guidance on critical elements of the invention, such as how the (level of) similarity at issue is measured or quantified, how its threshold level is determined, and how the threshold is satisfied.  Such determination involves substantial efforts in experimentation.  Therefore, the foregoing Wands factors strongly support the conclusion that the specification fails to teach one of ordinary skill in the art how to make and use the claimed invention, in its full scope, without undue experimentation. 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As discussed above (Response to Arguments incorporated by reference herein), the term “true representation” in claims 1, 15 and 23 is a relative term which renders the claim indefinite.  Note that the term “true” is construed to mean “accurate.”  And because accuracy is a matter of degree, the term “true” is relative.  The term “true representation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792